MEMORANDUM **
Surinder Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ summary affirmance of the Immigration Judge’s (“IJ”) denial of his application for asylum and withholding of removal. We have jurisdiction pursuant *919to 8 U.S.C. § 1252, and we deny the petition.
Singh challenges the IJ’s denial of asylum based on an adverse credibility determination. Because the IJ offered specific, cogent reasons for questioning Singh’s credibility, and because Singh has not shown that the evidence compels a conclusion to the contrary, substantial evidence supports the IJ’s adverse credibility determination. See Malhi v. INS, 336 F.3d 989, 993 (9th Cir.2003).
By failing to qualify for asylum, Singh necessarily fails to satisfy the more stringent standard for withholding of removal. See Alvarez-Santos v. INS, 332 F.3d 1245, 1255 (9th Cir.2003).
Pursuant to Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), petitioner’s motion for stay of removal included a timely request for stay of voluntary departure. Because the stay of removal was continued based on the government’s filing of a notice of non-opposition, the voluntary departure period was also stayed, nunc pro tunc, to the filing of the motion for stay of removal and this stay will expire upon issuance of the mandate.
Petitioner’s late-filed motion for stay of voluntary departure is denied as moot.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.